                                                    Case 3:19-cv-02205-JSC Document 16 Filed 07/03/19 Page 1 of 1




                                   1   KILPATRICK TOWNSEND & STOCKTON LLP
                                       HOLLY GAUDREAU (State Bar No. 209114)
                                   2   Two Embarcadero Center, Suite 1900
                                       San Francisco, California 94111
                                   3   Telephone: (415) 576-0200
                                       Facsimile: (415) 576-0300
                                   4   E-Mail:     hgaudreau@kilpatricktownsend.com
                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                NORTHERN DISTRICT OF CALIFORNIA

                                   9   BRIAN HOFER and JONATHAN HOFER,                             Case No. 3:19-cv-02205-JSC
                                  10                            Plaintiffs,
                                                                                                   CONSENT OR DECLINATION
                                  11           v.                                                  TO MAGISTRATE JUDGE
                                                                                                   JURISDICTION
                                  12   KYLE EMLEY, et al.,
Northern District of California
 United States District Court




                                                                Defendants.
                                  13

                                  14
                                       INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                  15   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                       jurisdiction in this matter. Sign this form below your selection.
                                  16
                                           ☒ Consent to Magistrate Judge Jurisdiction
                                  17           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have
                                       a United States magistrate judge conduct all further proceedings in this case, including trial and
                                  18   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                       United States Court of Appeals for the Ninth Circuit.
                                  19
                                               OR
                                  20       ☐ Decline Magistrate Judge Jurisdiction
                                  21           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
                                       magistrate judge conduct all further proceedings in this case and I hereby request that this case
                                  22   be reassigned to a United States district judge.

                                  23

                                  24   DATE: July 3, 2019                               NAME:                       Holly Gaudreau

                                  25                                          COUNSEL FOR                        Defendant
                                                                              (OR “PRO SE”):              VIGILANT SOLUTIONS, LLC
                                  26

                                  27
                                                                                                                       Signature
                                  28   15695095V.1
